 

Exhibit 10.1

Execution Copy

COMMON STOCK PURCHASE AGREEMENT

by and between

KINGSBRIDGE CAPITAL LIMITED

and

FAVRILLE, INC.

dated as of December 19, 2006

 

 

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I

DEFINITIONS

 

2

Section 1.01.

 

“Agreement”

 

2

Section 1.02.

 

“Blackout Amount”

 

2

Section 1.03.

 

“Blackout Shares”

 

2

Section 1.04.

 

“Business Day”

 

2

Section 1.05.

 

“Bylaws”

 

2

Section 1.06.

 

“Certificate”

 

2

Section 1.07.

 

“Closing”

 

2

Section 1.08.

 

“Closing Date”

 

2

Section 1.09.

 

“Closing Price”

 

2

Section 1.10.

 

“Commission”

 

2

Section 1.11.

 

“Commission Documents”

 

2

Section 1.12.

 

“Commitment Period”

 

2

Section 1.13.

 

“Common Stock”

 

2

Section 1.14.

 

“Company”

 

2

Section 1.15.

 

“Company Indemnified Party”

 

2

Section 1.16.

 

“Company Indemnity Payment”

 

3

Section 1.17.

 

“Condition Satisfaction Date”

 

3

Section 1.18.

 

“Consolidated Subsidiary”

 

3

Section 1.19.

 

“Convertible Security”

 

3

Section 1.20.

 

“Conversion Price”

 

3

Section 1.21.

 

“Damages”

 

3

Section 1.22.

 

“Draw Down”

 

3

Section 1.23.

 

“Draw Down Amount”

 

3

Section 1.24.

 

“Draw Down Discount Price”

 

3

Section 1.25.

 

“Draw Down Notice”

 

3

Section 1.26.

 

“Draw Down Pricing Period”

 

3

Section 1.27.

 

“DTC”

 

3

Section 1.28.

 

“Effective Date”

 

3

Section 1.29.

 

“Exchange Act”

 

3

Section 1.30.

 

“Excluded Merger or Sale”

 

3

Section 1.31.

 

“GAAP”

 

4

Section 1.32.

 

“Indemnified Party”

 

4

Section 1.33.

 

“Indemnifying Party”

 

4

Section 1.34.

 

“Investor”

 

4

 


--------------------------------------------------------------------------------




 

Section 1.35.

 

“Investor Indemnified Party”

 

4

Section 1.36.

 

“Investor Indemnity Payment”

 

4

Section 1.37.

 

“Knowledge”

 

4

Section 1.38.

 

“LIBOR”

 

4

Section 1.39.

 

“Make Whole Amount”

 

4

Section 1.40.

 

“Market Capitalization”

 

4

Section 1.41.

 

“Material Adverse Effect”

 

4

Section 1.42.

 

“Maximum Commitment Amount”

 

5

Section 1.43.

 

“Maximum Draw Down Amount”

 

5

Section 1.44.

 

“NASD”

 

5

Section 1.45.

 

“Permitted Transaction”

 

5

Section 1.46.

 

“Person”

 

5

Section 1.47.

 

“Principal Market”

 

5

Section 1.48.

 

“Prohibited Transaction”

 

5

Section 1.49.

 

“Prospectus”

 

5

Section 1.50.

 

“Registrable Securities”

 

5

Section 1.51.

 

“Registration Rights Agreement”

 

6

Section 1.52.

 

“Registration Statement”

 

6

Section 1.53.

 

“Regulation D”

 

6

Section 1.54.

 

“Section 4(2)”

 

6

Section 1.55.

 

“Securities Act”

 

6

Section 1.56.

 

“Settlement Date”

 

6

Section 1.57.

 

“Shares”

 

6

Section 1.58.

 

“Threshold Price”

 

6

Section 1.59.

 

“Trading Day”

 

6

Section 1.60.

 

“VWAP”

 

6

Section 1.61.

 

“Warrant”

 

6

Section 1.62.

 

“Warrant Shares”

 

6

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

 

6

Section 2.01.

 

Purchase and Sale of Stock

 

6

Section 2.02.

 

Closing

 

7

Section 2.03.

 

Registration Statement and Prospectus

 

7

Section 2.04.

 

Warrant

 

7

Section 2.05.

 

Blackout Shares

 

7

 

ii


--------------------------------------------------------------------------------




 

ARTICLE III

DRAW DOWN TERMS

 

7

Section 3.01.

 

Draw Down Notice

 

7

Section 3.02.

 

Number of Shares

 

7

Section 3.03.

 

Limitation on Draw Downs

 

8

Section 3.04.

 

Trading Cushion

 

8

Section 3.05.

 

Settlement

 

8

Section 3.06.

 

Delivery of Shares; Payment of Draw Down Amount

 

8

Section 3.07.

 

Failure to Deliver Shares

 

9

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

9

Section 4.01.

 

Organization, Good Standing and Power

 

9

Section 4.02.

 

Authorization; Enforcement

 

9

Section 4.03.

 

Capitalization

 

10

Section 4.04.

 

Issuance of Shares

 

10

Section 4.05.

 

No Conflicts

 

10

Section 4.06.

 

Commission Documents, Financial Statements

 

11

Section 4.07.

 

No Material Adverse Change

 

12

Section 4.08.

 

No Undisclosed Liabilities

 

12

Section 4.09.

 

No Undisclosed Events or Circumstances

 

12

Section 4.10.

 

Actions Pending

 

12

Section 4.11.

 

Compliance with Law

 

12

Section 4.12.

 

Certain Fees

 

13

Section 4.13.

 

Disclosure

 

13

Section 4.14.

 

Material Non-Public Information

 

13

Section 4.15.

 

Exemption from Registration; Valid Issuances

 

13

Section 4.16.

 

No General Solicitation or Advertising in Regard to this Transaction

 

13

Section 4.17.

 

No Integrated Offering

 

14

Section 4.18.

 

Acknowledgment Regarding Investor’s Purchase of Shares

 

14

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

 

14

Section 5.01.

 

Organization and Standing of the Investor

 

14

Section 5.02.

 

Authorization and Power

 

14

Section 5.03.

 

No Conflicts

 

14

Section 5.04.

 

Financial Capability

 

15

Section 5.05.

 

Information

 

15

 

iii


--------------------------------------------------------------------------------




 

Section 5.06.

 

Selling Restrictions

 

15

Section 5.07.

 

Statutory Underwriter Status

 

15

Section 5.08.

 

Not an Affiliate

 

16

Section 5.09.

 

Manner of Sale

 

16

Section 5.10.

 

Prospectus Delivery

 

16

ARTICLE VI

COVENANTS OF THE COMPANY

 

16

Section 6.01.

 

Securities

 

16

Section 6.02.

 

Reservation of Common Stock

 

16

Section 6.03.

 

Registration and Listing

 

17

Section 6.04.

 

Registration Statement

 

17

Section 6.05.

 

Compliance with Laws

 

17

Section 6.06.

 

Reporting Requirements

 

17

Section 6.07.

 

Other Financing

 

18

Section 6.08.

 

Prohibited Transactions

 

18

Section 6.09.

 

Corporate Existence

 

19

Section 6.10.

 

Non-Disclosure of Non-Public Information

 

19

Section 6.11.

 

Notice of Certain Events Affecting Registration; Suspension of Right to Request
a Draw Down

 

19

Section 6.12.

 

Amendments to the Registration Statement

 

20

Section 6.13.

 

Prospectus Delivery

 

20

ARTICLE VII

CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN

 

20

Section 7.01.

 

Accuracy of the Company’s Representations and Warranties

 

20

Section 7.02.

 

Performance by the Company

 

20

Section 7.03.

 

Compliance with Law

 

21

Section 7.04.

 

Effective Registration Statement

 

21

Section 7.05.

 

No Knowledge

 

21

Section 7.06.

 

No Suspension

 

21

Section 7.07.

 

No Injunction

 

21

Section 7.08.

 

No Proceedings or Litigation

 

21

Section 7.09.

 

Sufficient Shares Registered for Resale

 

21

Section 7.10.

 

Warrant

 

21

Section 7.11.

 

Opinion of Counsel

 

22

Section 7.12.

 

Accuracy of Investor’s Representation and Warranties

 

22

 

iv


--------------------------------------------------------------------------------




 

Section 7.13.

 

Payment of Fees

 

22

ARTICLE VIII

TERMINATION

 

22

Section 8.01.

 

Term

 

22

Section 8.02.

 

Other Termination

 

22

Section 8.03.

 

Effect of Termination

 

23

ARTICLE IX

INDEMNIFICATION

 

23

Section 9.01.

 

Indemnification

 

23

Section 9.02.

 

Notification of Claims for Indemnification

 

24

ARTICLE X

MISCELLANEOUS

 

26

Section 10.01.

 

Fees and Expenses

 

26

Section 10.02.

 

Reporting Entity for the Common Stock

 

26

Section 10.03.

 

Brokerage

 

26

Section 10.04.

 

Notices

 

26

Section 10.05.

 

Assignment

 

28

Section 10.06.

 

Amendment; No Waiver

 

28

Section 10.07.

 

Entire Agreement

 

28

Section 10.08.

 

Severability

 

28

Section 10.09.

 

Title and Subtitles

 

29

Section 10.10.

 

Counterparts

 

29

Section 10.11.

 

Choice of Law

 

29

Section 10.12.

 

Specific Enforcement, Consent to Jurisdiction

 

29

Section 10.13.

 

Survival

 

29

Section 10.14.

 

Publicity

 

30

Section 10.15.

 

Further Assurances

 

30

Section 10.16.

 

Absence of Presumption

 

30

 

v


--------------------------------------------------------------------------------


COMMON STOCK PURCHASE AGREEMENT

by and between

KINGSBRIDGE CAPITAL LIMITED

and

FAVRILLE, INC.

dated as December 19, 2006

This COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of the
19th day of December, 2006 by and between Kingsbridge Capital Limited, an entity
organized and existing under the laws of the British Virgin Islands, whose
registered address is Palm Grove House, 2nd Floor, Road Town, Tortola, British
Virgin Islands (the “Investor”) and Favrille, Inc., a corporation organized and
existing under the laws of the State of Delaware (the “Company”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to $40 million worth of shares of Common Stock (as
hereinafter defined); and

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) of the United
States Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments in Common Stock to be made
hereunder; and

WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”)
pursuant to which the Company shall register the Common Stock issued and sold to
the Investor under this Agreement and under the Warrant (as hereinafter
defined), upon the terms and subject to the conditions and limitations set forth
therein; and

WHEREAS, in consideration for the Investor’s execution and delivery of, and its
performance of its obligations under, this Agreement, the Company is
concurrently issuing to the Investor a warrant in the form of Exhibit B hereto
(the “Warrant”) pursuant to which the Investor may purchase from the Company up
to 250,000 shares of Common Stock, upon the terms and subject to the conditions
and limitations set forth therein;

NOW, THEREFORE, the parties hereto agree as follows:


--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS

Section 1.01.  “Agreement” shall have the meaning assigned to such term in the
recitals of this Agreement.

Section 1.02.  “Blackout Amount” shall have the meaning assigned to such term in
the Registration Rights Agreement.

Section 1.03.  “Blackout Shares” shall have the meaning assigned to such term in
the Registration Rights Agreement.

Section 1.04.  “Business Day” shall mean any day other than a Saturday, a Sunday
or a day on which banks in New York City, New York are authorized or obligated
by executive order to close.

Section 1.05.  “Bylaws” shall have the meaning assigned to such term in Section
4.03 hereof.

Section 1.06.  “Certificate” shall have the meaning assigned to such term in
Section 4.03 hereof.

Section 1.07.  “Closing” shall have the meaning assigned to such term in Section
2.02 hereof.

Section 1.08.  “Closing Date” means the date on which this Agreement is executed
and delivered by the Company and the Investor.

Section 1.09.  “Closing Price” means the closing price per share of Common Stock
at 4:00 PM New York time as reported by Bloomberg L.P. on such day.

Section 1.10.  “Commission” means the United States Securities and Exchange
Commission.

Section 1.11.  “Commission Documents” shall have the meaning assigned to such
term in Section 4.06 hereof.

Section 1.12.  “Commitment Period” means the period commencing on the Effective
Date and expiring on the earliest to occur of (i) the date on which the Investor
shall have purchased Shares pursuant to this Agreement for an aggregate purchase
price equal to the Maximum Commitment Amount, (ii) the date this Agreement is
terminated pursuant to Article VIII hereof, and (iii) the date occurring
thirty-six (36) months from the Effective Date.

Section 1.13.  “Common Stock” means the common stock of the Company, par value
$0.001 per share.

Section 1.14.  “Company” shall have the meaning assigned to such term in the
recitals of this Agreement.

2

 


--------------------------------------------------------------------------------




Section 1.15.  “Company Indemnified Party” shall have the meaning assigned to
such term in Section 9.01(b) hereof.

Section 1.16.  “Company Indemnity Payment” shall have the meaning assigned to
such term in Section 9.01(a) hereof.

Section 1.17.  “Condition Satisfaction Date” shall have the meaning assigned to
such term in Article VII hereof.

Section 1.18.  “Consolidated Subsidiary” means any subsidiary that the Company
consolidates in the preparation of its audited consolidated financial
statements.

Section 1.19.  “Convertible Security” shall have the meaning assigned to such
term in Section 6.08 hereof.

Section 1.20.  “Conversion Price” shall have the meaning assigned to such term
in Section 6.08 hereof.

Section 1.21.  “Damages” means any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorneys’ fees and expenses
and costs and reasonable expenses of expert witnesses and investigation).

Section 1.22.  “Draw Down” shall have the meaning assigned to such term in
Section 3.01 hereof.

Section 1.23.  “Draw Down Amount” means the actual amount of a Draw Down paid to
the Company.

Section 1.24.  “Draw Down Discount Price” means (i) 90% of the VWAP on any
Trading Day during a Draw Down Pricing Period when the VWAP equals or exceeds
$1.75 but is less than or equal to $5.00, (ii) 92% of the VWAP on any Trading
Day during a Draw Down Pricing Period when the VWAP equals or exceeds $5.01 but
is less than or equal to $8.25, or (iii) 94% of the VWAP on any Trading Day
during a Draw Down Pricing Period when the VWAP exceeds $8.25.

Section 1.25.  “Draw Down Notice” shall have the meaning assigned to such term
in Section 3.01 hereof.

Section 1.26.  “Draw Down Pricing Period” shall mean, with respect to each Draw
Down, a period of eight (8) consecutive Trading Days beginning on the first
Trading Day specified in a Draw Down Notice.

Section 1.27.  “DTC” shall mean the Depository Trust Company, or any successor
thereto.

Section 1.28.  “Effective Date” means the first Trading Day immediately
following the date on which the Registration Statement is declared effective by
the Commission.

Section 1.29.  “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

3

 


--------------------------------------------------------------------------------




Section 1.30.  “Excluded Merger or Sale” shall have the meaning assigned to such
term in the Warrant.

Section 1.31.  “GAAP” shall have the meaning assigned to such term in Section
4.06 hereof.

Section 1.32.  “Indemnified Party” shall have the meaning assigned to such term
in Section 9.02 hereof.

Section 1.33.  “Indemnifying Party” shall have the meaning assigned to such term
in Section 9.02 hereof.

Section 1.34.  “Investor” shall have the meaning assigned to such term in the
recitals of this Agreement.

Section 1.35.  “Investor Indemnified Party” shall have the meaning assigned to
such term in Section 9.01(a) hereof.

Section 1.36.  “Investor Indemnity Payment” shall have the meaning assigned to
such term in Section 9.01(b) hereof.

Section 1.37.  “Knowledge” with respect to the Company means the actual
knowledge of the Company’s President and Chief Executive Officer: Vice
President, Finance and Administration and Chief Financial Officer; Chief
Scientific Officer; Chief Commercial Officer; Senior Vice President, Operations;
Vice President, Clinical Research; and Vice President, Regulatory Affairs and
Quality.

Section 1.38.  “LIBOR” means the offered rate for twelve-month U.S. dollar
deposits that appears on Moneyline Telerate Page 3750 (or such other page as may
replace such Moneyline Telerate Page 3750 for the purpose of displaying
comparable rates), as of 11:00 a.m. (London time) two (2) Business Days prior to
the beginning of the relevant period.

Section 1.39.  “Make Whole Amount” shall have the meaning specified in
Section 3.07.

Section 1.40.  “Market Capitalization” means, as of any Trading Day, the product
of (i) the closing sale price of the Common Stock as reported by Bloomberg L.P.
using the AQR function and (ii) the number of outstanding shares of Common Stock
of the Company as reported by Bloomberg L.P. using the DES function.

Section 1.41.  “Material Adverse Effect” means any effect that is not negated,
corrected, cured or otherwise remedied within a reasonable period of time on the
business, operations, properties or financial condition of the Company and its
Consolidated Subsidiaries that is material and adverse to the Company and such
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise interfere with the ability of the Company to
perform any of its obligations under this Agreement, the Registration Rights
Agreement or the Warrant in any material respect; provided, however, that none
of the following shall constitute a “Material Adverse Effect”:  (i) the effects
of conditions or events that are generally applicable to the capital, financial,
banking or currency markets or the biotechnology or pharmaceutical industries;
(ii) the effects of conditions or events that are reasonably expected to occur
in the Company’s ordinary course of business (such as, by way of example only,
failed clinical trials, serious adverse events involving the Company’s product
candidates, delays in

4

 


--------------------------------------------------------------------------------




product development, unfavorable regulatory determinations, difficulties
involving collaborators or intellectual property disputes), except for purposes
of Section 4.09 herein; (iii) any changes or effects resulting from the
announcement or consummation of the transactions contemplated by this Agreement,
including, without limitation, any changes or effects associated with any
particular Draw Down, and (iv) changes in the market price of the Common Stock.

Section 1.42.  “Maximum Commitment Amount” means the lesser of (i) $40 million
in aggregate Draw Down Amounts or (ii) 5,808,820 shares of Common Stock (as
adjusted for stock splits, stock combinations, stock dividends,
recapitalizations and the like that occur on or after the date of this Agreement
minus the number of Blackout Shares, if any, delivered to the Investor under the
Registration Rights Agreement); provided, however, that the Maximum Commitment
Amount shall not exceed that number of shares of Common Stock which the Company
may issue pursuant to the Agreement and the transactions contemplated herein,
without breaching the Company’s obligations under the rules and regulations of
the Principal Market.

Section 1.43.  “Maximum Draw Down Amount” means the lesser of:

(a)   $10 million, or

(b)   1.75% of the Company’s Market Capitalization at the time of the delivery
of the applicable Draw Down Notice.

Section 1.44.  “NASD” means the National Association of Securities Dealers, Inc.

Section 1.45.  “Permitted Transaction” shall have the meaning assigned to such
term in Section 6.07 hereof.

Section 1.46.  “Person” means any individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
any government or political subdivision or an agency or instrumentality thereof.

Section 1.47.  “Principal Market” means the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market, the American Stock Exchange or
the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

Section 1.48.  “Prohibited Transaction” shall have the meaning assigned to such
term in Section 6.08 hereof.

Section 1.49.  “Prospectus” as used in this Agreement means the prospectus in
the form included in the Registration Statement, as supplemented from time to
time pursuant to Rule 424(b) of the Securities Act.

Section 1.50.  “Registrable Securities” means (i) the Shares, (ii) the Warrant
Shares, and (iii) any securities issued or issuable with respect to any of the
foregoing by way of exchange, stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise.  As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (w) the
Registration Statement has been declared effective by the Commission and such
Registrable Securities have been disposed of pursuant to the Registration
Statement, (x) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of

5

 


--------------------------------------------------------------------------------




Rule 144 (or any similar provision then in force) under the Securities Act
(“Rule 144”) are met, (y) such time as such Registrable Securities have been
otherwise transferred to holders who may trade such shares without restriction
under the Securities Act, and the Company has delivered a new certificate or
other evidence of ownership for such securities not bearing a restrictive legend
or (z) in the opinion of inside or outside counsel to the Company such
Registrable Securities may be sold without registration and without any time,
volume or manner limitations pursuant to Rule 144(k) (or any similar provision
then in effect) under the Securities Act.

Section 1.51.  “Registration Rights Agreement” shall have the meaning assigned
to such term in the recitals of this Agreement.

Section 1.52.  “Registration Statement” shall have the meaning assigned to such
term in the Registration Rights Agreement.

Section 1.53.  “Regulation D” shall have the meaning assigned to such term in
the recitals of this Agreement.

Section 1.54.  “Section 4(2)” shall have the meaning assigned to such term in
the recitals of this Agreement.

Section 1.55.  “Securities Act” shall have the meaning assigned to such term in
the recitals of this Agreement.

Section 1.56.  “Settlement Date” shall have the meaning assigned to such term in
Section 3.05 hereof.

Section 1.57.  “Shares” means the shares of Common Stock that are and/or may be
purchased hereunder.

Section 1.58.  “Threshold Price” means the price per share of Common Stock
specified in each Draw Down Notice in respect of the related Draw Down Pricing
Period.

Section 1.59.  “Trading Day” means any day other than a Saturday or a Sunday on
which the Principal Market is open for trading in equity securities.

Section 1.60.  “VWAP” means the volume weighted average price (the aggregate
sales price of all trades of Common Stock during each Trading Day divided by the
total number of shares of Common Stock traded during such Trading Day) of the
Common Stock during any Trading Day as reported by Bloomberg, L.P. using the AQR
function.

Section 1.61.  “Warrant” shall have the meaning assigned to such term in the
recitals of this Agreement.

Section 1.62.  “Warrant Shares” means the shares of Common Stock issuable to the
Investor upon exercise of the Warrant.

 

6

 


--------------------------------------------------------------------------------


ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

Section 2.01.  Purchase and Sale of Stock.  Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall, to the extent it
elects to make Draw Downs in accordance with Article III hereof, issue and sell
to the Investor and the Investor shall purchase from the Company Common Stock
for an aggregate in Draw Down Amounts of up to the Maximum Commitment Amount,
consisting of purchases based on the Company making Draw Downs in accordance
with Article III hereof.

Section 2.02.  Closing.  In consideration of and in express reliance upon the
representations, warranties, covenants, and upon the terms and subject to the
conditions of this Agreement, the Company agrees to issue and sell to the
Investor, and the Investor agrees to purchase from the Company, that number of
Shares to be issued in connection with each Draw Down.  The execution and
delivery of this Agreement (the “Closing”) shall take place on December 19, 2006
(the “Closing Date”).  Each party shall deliver at or prior to the Closing all
documents, instruments and writings required to be delivered at the Closing by
such party pursuant to this Agreement.

Section 2.03.  Registration Statement and Prospectus.  The Company shall prepare
and file with the Commission the Registration Statement (including the
Prospectus) in accordance with the provisions of the Securities Act and the
Registration Rights Agreement.

Section 2.04.  Warrant.  On the Closing Date, the Company shall issue and
deliver the Warrant to the Investor.

Section 2.05.  Blackout Shares.  The Company shall deliver any Blackout Amount
or issue and deliver any Blackout Shares to the Investor in accordance with
Section 1.1(e) of the Registration Rights Agreement.

ARTICLE III

DRAW DOWN TERMS

Subject to the satisfaction of the conditions hereinafter set forth in this
Agreement, the parties agree as follows:

Section 3.01.  Draw Down Notice.  During the Commitment Period, the Company may,
in its sole discretion, issue a Draw Down Notice (as hereinafter defined), which
shall specify the dollar amount of Shares the Company elects to sell to the
Investor (each such election a “Draw Down”) up to a Draw Down Amount equal to
the Maximum Draw Down Amount, which Draw Down the Investor shall be obligated to
accept.  The Company shall inform the Investor in writing by sending a duly
completed Draw Down Notice (as hereinafter defined) in the form of Exhibit C
hereto by e-mail to the addresses set forth in Section 10.04 and by facsimile
transmission to the number set forth in Section 10.04, with a copy to the
Investor’s counsel, as to such Draw Down Amount before commencement of trading
on the first Trading Day of the related Draw Down Pricing Period (the “Draw Down
Notice”).  In addition to the Draw Down Amount, each Draw Down Notice shall
designate the first Trading Day of the Draw Down Pricing Period and the
Threshold Price with respect to such Draw Down Pricing Period.  In no event
shall any Draw Down Amount exceed the Maximum Draw Down Amount.  Each Draw

7

 


--------------------------------------------------------------------------------




Down Notice shall be accompanied by a certificate, signed by the Chief Executive
Officer or Chief Financial Officer and dated as of the date of such Draw Down
Notice, in the form of Exhibit D hereof.

Section 3.02.  Number of Shares.  Subject to Section 3.06(b), the number of
Shares to be issued in connection with each Draw Down shall be equal to the sum
of the number of shares issuable on each Trading Day of the Draw Down Pricing
Period.  Subject to Section 3.06(b), the number of Shares issuable on a Trading
Day during a Draw Down Pricing Period shall be equal to the quotient of one
eighth (1/8th) of the Draw Down Amount divided by the Draw Down Discount Price
for such Trading Day.

Section 3.03.  Limitation on Draw Downs.  Only one Draw Down shall be permitted
for each Draw Down Pricing Period.

Section 3.04.  Trading Cushion.  Unless the parties agree in writing otherwise,
there shall be a minimum of three (3) Trading Days between the expiration of any
Draw Down Pricing Period and the beginning of the next succeeding Draw Down
Pricing Period.

Section 3.05.  Settlement. Subject to Section 3.06(b), the number of Shares
purchased by the Investor in any Draw Down shall be determined and settled on
two separate dates.  Shares purchased by the Investor during the first four
Trading Days of any Draw Down Pricing Period shall be determined and settled no
later than the sixth Trading Day of such Draw Down Pricing Period.  Shares
purchased by the Investor during the second four Trading Days of any Draw Down
Pricing Period shall be determined and settled no later than the second Trading
Day after the last Trading Day of such Draw Down Pricing Period.  Each date on
which settlement of the purchase and sale of Shares occurs hereunder is referred
to herein as a “Settlement Date.”  The Investor shall provide the Company with
delivery instructions for the Shares to be issued at each Settlement Date at
least two Trading Days in advance of such Settlement Date.  The number of Shares
actually issued shall be rounded to the nearest whole number of Shares.

Section 3.06.  Delivery of Shares; Payment of Draw Down Amount.

(a)   On each Settlement Date, the Company shall deliver the Shares purchased by
the Investor to the Investor or its designees exclusively via book-entry through
the DTC to an account designated by the Investor, and upon receipt of the
Shares, the Investor shall cause payment therefor to be made to the Company’s
designated account by wire transfer of immediately available funds, if the
Shares are received by the Investor no later than 12:00 p.m. (Eastern Time), or
next day available funds, if the Shares are received thereafter.  Upon the
written request of the Company, the Investor shall cause its banker to confirm
to the Company that the Investor has provided irrevocable instructions to cause
payment for the Shares to be made as set forth above, upon confirmation by such
banker that the Shares have been delivered through the DTC in unrestricted form.

(b)   For each Trading Day during a Draw Down Pricing Period that the VWAP is
less than the greater of (i) 90% of the Closing Price of the Common Stock on the
Trading Day immediately preceding the commencement of such Draw Down Pricing
Period, (ii) the Threshold Price with respect to such Draw Down Pricing Period,
if such Threshold Price is greater than 90% of the Closing Price of the Common
Stock on the Trading Day immediately preceding the commencement of such Draw
Down Pricing Period, or (iii) $1.75, such Trading Day shall not be used in
calculating the number of Shares to be issued in connection with such Draw Down,
and the Draw Down Amount in respect of such Draw Down Pricing Period shall be
reduced by one

8

 


--------------------------------------------------------------------------------




 

eighth (1/8th) of the initial Draw Down Amount specified in the Draw Down
Notice.  If trading in the Company’s Common Stock is suspended for any reason
for more than three (3) consecutive or non-consecutive hours during any Trading
Day during a Draw Down Pricing Period, such Trading Day shall not be used in
calculating the number of Shares to be issued in connection with such Draw Down,
and the Draw Down Amount in respect of such Draw Down Pricing Period shall be
reduced by one eighth (1/8th) of the initial Draw Down Amount specified in the
Draw Down Notice.

Section 3.07.  Failure to Deliver Shares.  If the Company fails, on any
Settlement Date, to take all actions within its reasonable control to cause the
delivery of the Shares purchased by the Investor, and such failure is not cured
within two (2) Trading Days following such Settlement Date, the Company shall
pay to the Investor on demand in cash by wire transfer of immediately available
funds to an account designated by the Investor the Make Whole Amount (as
hereinafter defined); provided, however, that in the event that the Company is
prevented from delivering Shares in respect of any such Settlement Date in a
timely manner by any fact or circumstance that is reasonably within the control
of, or directly attributable to, the Investor, then such  two (2) Trading Day
period shall be automatically extended until such time as such fact or
circumstance is cured.  As used herein, the “Make Whole Amount” shall be an
amount equal to the sum of (i) the Draw Down Amount actually paid by the
Investor in respect of such Shares plus (ii) an amount equal to the actual loss
suffered by the Investor in respect of sales to subsequent purchasers, pursuant
to transactions entered into before the Settlement Date, of the Shares that were
required to be delivered by the Company, which shall be based upon documentation
reasonably satisfactory to the Company demonstrating the difference (if greater
than zero) between (A) the price per share paid by the Investor to purchase such
number of shares of Common Stock necessary for the Investor to meet its share
delivery obligations to such subsequent purchasers minus (B) the average Draw
Down Discount Price during the applicable Draw Down Pricing Period.  In the
event that the Make Whole Amount is not paid within two (2) Trading Days
following a demand therefor from the Investor, the Make Whole Amount shall
accrue interest compounded daily at a rate of LIBOR plus 300 basis points per
annum, up to and including the date on which the Make Whole Amount is actually
paid.  Notwithstanding anything to the contrary set forth in this Agreement, in
the event that the Company pays the Make Whole Amount (plus interest, if
applicable) in respect of any Settlement Date in accordance with this Section
3.07, such payment shall be the Investor’s sole remedy in respect of the
Company’s failure to deliver Shares in respect of such Settlement Date, and the
Company shall not be obligated to deliver such Shares.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties to the
Investor:

Section 4.01.  Organization, Good Standing and Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted. 
Except as set forth in the Commission Documents (as defined below), as of the
date hereof the Company does not own more than fifty percent (50%) of the
outstanding capital stock of or control any other business entity, other than
any wholly-owned subsidiary that is not “significant” within the meaning of
Regulation S-X promulgated by the Commission.  The Company is duly qualified as
a foreign corporation to do business and is in

9

 


--------------------------------------------------------------------------------




good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those in which the failure so to qualify or be in good standing would not have a
Material Adverse Effect.

Section 4.02.  Authorization; Enforcement.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and the Warrant and to issue
the Shares, the Warrant, the Warrant Shares and any Blackout Shares (except to
the extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Certificate); (ii) the
execution and delivery of this Agreement and the Registration Rights Agreement,
and the execution, issuance and delivery of the Warrant, by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required (other than as contemplated by Section 6.05); and (iii) each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered, and the Warrant has been duly executed, issued and delivered, by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, securities, insolvency,
or similar laws relating to, or affecting generally the enforcement of,
creditors’ rights and remedies, or indemnification or by other equitable
principles of general application.

Section 4.03.  Capitalization.  The authorized capital stock of the Company and
the shares thereof issued and outstanding as of September 30, 2006 are set forth
in the Commission Documents.  All of the outstanding shares of the Common Stock
as of September 30, 2006 have been duly and validly authorized and issued, and
are fully paid and non-assessable.  Except as set forth in this Agreement or in
the Commission Documents, as of September 30, 2006 no shares of Common Stock
were entitled to preemptive rights or registration rights, and there were no
outstanding options, warrants, scrip, rights issued by the Company to subscribe
to, call or commitments of any character whatsoever issued by the Company
relating to, or securities or rights convertible into or exchangeable for or
giving any right to subscribe for, any shares of capital stock of the Company. 
Except as set forth in this Agreement or in the Commission Documents, as of
September 30, 2006 there were no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into or exchangeable for or giving any right to subscribe for any
shares of capital stock of the Company.  Except as described in the Commission
Documents, as of the date hereof the Company is not a party to any agreement
granting registration rights to any Person with respect to any of its equity or
debt securities.  Except as set forth in the Commission Documents or as
previously disclosed to the Investor in writing, as of the date hereof the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company.  The
offer and sale of all capital stock, convertible securities, rights, warrants,
or options of the Company issued during the twelve month period immediately
prior to the Closing complied in all material respects with all applicable
federal and state securities laws, and no stockholder has a right of rescission
or damages with respect thereto that could reasonably be expected to have a
Material Adverse Effect.  The Company has furnished or made available to the
Investor true and correct copies of the Amended and Restated Certificate of
Incorporation of the Company, as amended, as in effect on the date hereof (the
“Certificate”), and the Amended and Restated Bylaws of the Company, as amended,
as in effect on the date hereof (the “Bylaws”).

Section 4.04.  Issuance of Shares.  Subject to Section 6.05, the Shares, the
Warrant and the Warrant Shares have been, and any Blackout Shares will be, duly
authorized by all necessary

10

 


--------------------------------------------------------------------------------




corporate action (except to the extent that the number of Blackout Shares
required to be issued exceeds the number of authorized shares of Common Stock
under the Certificate) and, when issued and paid for in accordance with the
terms of this Agreement, the Registration Rights Agreement and the Warrant, the
Shares and the Warrant Shares shall be validly issued and outstanding, fully
paid and non-assessable, and the Investor shall be entitled to all rights
accorded to a holder of shares of Common Stock.

Section 4.05.  No Conflicts.  The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Warrant and any other document
or instrument contemplated hereby or thereby, by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not:  (i) violate any provision of the Certificate or Bylaws, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company is a party where such default or conflict would
constitute a Material Adverse Effect, (iii) create or impose a lien, charge or
encumbrance on any property of the Company under any agreement or any commitment
to which the Company is a party or by which the Company is bound or by which any
of its respective properties or assets are bound which would constitute a
Material Adverse Effect, (iv) result in a violation of any federal, state, local
or foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its Consolidated Subsidiaries or by which any property or asset of the
Company or any of its Consolidated Subsidiaries are bound or affected where such
violation would constitute a Material Adverse Effect, or (v) require any consent
of any third party that has not been obtained pursuant to any material contract
to which the Company is subject or to which any of its assets, operations or
management may be subject where the failure to obtain any such consent would
constitute a Material Adverse Effect.  The Company is not required under
federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement, the Registration Rights Agreement or the
Warrant, or issue and sell the Shares, the Warrant Shares or the Blackout Shares
(except to the extent that the number of Blackout Shares required to be issued
exceeds the number of authorized shares of Common Stock under the Certificate)
in accordance with the terms hereof and thereof (other than any filings that may
be required to be made by the Company with the Commission, the NASD/Nasdaq or
state securities commissions subsequent to the Closing, and, any registration
statement (including any amendment or supplement thereto) which may be filed
pursuant hereto); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Investor herein.

Section 4.06.  Commission Documents, Financial Statements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and since
February 2, 2005, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the
foregoing, including any such reports, schedules, forms, statements and other
documents filed after the date hereof, including filings incorporated by
reference in any such filings, being referred to herein as the “Commission
Documents”).  Except as previously disclosed to the Investor in writing, since
February 2, 2005, the Company has maintained all requirements for the continued
listing or quotation of its Common Stock, and such Common Stock is currently
listed or quoted on the Nasdaq Global Market.  To the extent not available on

11

 


--------------------------------------------------------------------------------




the Commission’s EDGAR filing system, the Company has made available to the
Investor true and complete copies of the Commission Documents filed with the
Commission since January 1, 2006, and prior to the Closing Date.  The Company
has not provided to the Investor any information which, according to applicable
law, rule or regulation, should have been disclosed publicly by the Company but
which has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement.  As of its date, the Company’s Form 10-K for the
year ended December 31, 2005 complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder applicable to such document, and, as of its date, after
giving effect to the information disclosed and incorporated by reference
therein, such Form 10-K did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  As of their respective dates, the financial
statements of the Company included in the Commission Documents filed with the
Commission since February 2, 2005, complied as to form and substance in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its Consolidated Subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

Section 4.07.  No Material Adverse Change.  Except as disclosed in the
Commission Documents, since September 30, 2006 no event or series of events has
or have occurred that would, individually or in the aggregate, have a Material
Adverse Effect on the Company.

Section 4.08.  No Undisclosed Liabilities.  Neither the Company nor any of its
Consolidated Subsidiaries has any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) that would be required to be disclosed on a balance
sheet of the Company or any Consolidated Subsidiary (including the notes
thereto) in conformity with GAAP and are not disclosed in the Commission
Documents, other than those incurred in the ordinary course of the Company’s or
its Consolidated Subsidiaries respective businesses since September 30, 2006, or
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect on the Company.

Section 4.09.  No Undisclosed Events or Circumstances.  To the Company’s
Knowledge, no event or circumstance has occurred or exists with respect to the
Company or its Consolidated Subsidiaries or their respective businesses,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed and which, individually or
in the aggregate, would have a Material Adverse Effect on the Company.

Section 4.10.  Actions Pending.  There is no action, suit, claim, investigation
or proceeding pending or, to the Knowledge of the Company, threatened against
the Company or any Consolidated Subsidiary which questions the validity of this
Agreement or the transactions contemplated hereby or any action taken or to be
taken pursuant hereto or thereto. Except as set forth in the Commission
Documents, there is no action, suit, claim, investigation or proceeding pending
or, to the Knowledge of the Company, threatened against or involving the
Company,

12

 


--------------------------------------------------------------------------------




any Consolidated Subsidiary or any of their respective properties or assets that
could be reasonably expected to have a Material Adverse Effect on the Company. 
Except as set forth in the Commission Documents or as previously disclosed to
the Investor in writing, no judgment, order, writ, injunction or decree or award
has been issued by or, to the Knowledge of the Company, requested of any court,
arbitrator or governmental agency which could be reasonably expected to result
in a Material Adverse Effect.

Section 4.11.  Compliance with Law.  The businesses of the Company and its
Consolidated Subsidiaries have been and are presently being conducted in
accordance with all applicable federal, state and local governmental laws,
rules, regulations and ordinances, except as set forth in the Commission
Documents or such that would not reasonably be expected to cause a Material
Adverse Effect.  Except as set forth in the Commission Documents, the Company
and each of its Consolidated Subsidiaries have all franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals necessary for the conduct of its business as now being conducted by
it, except for such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, the failure to possess
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

Section 4.12.  Certain Fees.  Except as expressly set forth in this Agreement,
no brokers, finders or financial advisory fees or commissions will be payable by
the Company or any of its Consolidated Subsidiaries in respect of the
transactions contemplated by this Agreement.

Section 4.13.  Disclosure.  To the Company’s Knowledge, neither this Agreement
nor any other documents, certificates or instruments furnished to the Investor
by or on behalf of the Company or any Consolidated Subsidiary in connection with
the transactions contemplated by this Agreement, the Registration Rights
Agreement or the Warrant contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made herein
or therein, in the light of the circumstances under which they were made herein
or therein, not misleading.

Section 4.14.  Material Non-Public Information.  Except for this Agreement and
the transactions contemplated hereby, neither the Company, nor its employees nor
its agents have disclosed to the Investor, any material non-public information
that, according to applicable law, rule or regulation, should have been
disclosed publicly by the Company prior to the date hereof but which has not
been so disclosed.

Section 4.15.  Exemption from Registration; Valid Issuances.  Subject to, in
reliance upon and on the basis of the terms of this Agreement and the
representations, warranties and covenants made herein by the Investor, the
Shares, the Warrant, the Warrant Shares and any Blackout Shares may and shall be
properly issued pursuant to Section 4(2), Regulation D and/or any other
applicable federal and state securities laws; provided, however, that at the
request of and with the express agreement of the Investor, the Shares and, under
certain circumstances, the Warrant Shares, shall be delivered to the Investor
via book entry through DTC and shall not bear legends noting restrictions as to
resale of such shares under federal and state securities laws, nor shall such
shares be subject to stop transfer instructions.  Neither the sales of the
Shares, the Warrant, the Warrant Shares or any Blackout Shares pursuant to, nor
the Company’s performance of its obligations under, this Agreement, the
Registration Rights Agreement or the Warrant shall (i) result in the creation or
imposition of any liens, charges, claims or other encumbrances upon the Shares,
the Warrant Shares, any Blackout Shares or any of the assets of the Company, or
(ii) except as previously disclosed to the Investor in writing, entitle the
holders of any outstanding

13

 


--------------------------------------------------------------------------------




shares of capital stock of the Company to preemptive or other rights to
subscribe to or acquire the shares of Common Stock or other securities of the
Company.  The Shares, the Warrant Shares and any Blackout Shares shall not
subject the Investor to personal liability to the Company, its officers,
directors, employees or stockholders simply by reason of the Investor’s
ownership thereof.

Section 4.16.  No General Solicitation or Advertising in Regard to this
Transaction.  Neither the Company nor any of its affiliates or any person acting
on its or their behalf (i) has conducted any general solicitation (as that term
is used in Rule 502(c) of Regulation D) or general advertising with respect to
any of the Shares, the Warrant, the Warrant Shares or any Blackout Shares or
(ii) has made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Shares under the Securities Act.

Section 4.17.  No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, has made any offers or sales of any security or solicited any offers
to buy any security, other than pursuant to this Agreement and employee benefit
plans, under circumstances that would require registration under the Securities
Act of the shares of Common Stock issuable hereunder and the shares of Common
Stock issuable in connection with such other offers or sales of securities of
the Company.

Section 4.18.  Acknowledgment Regarding Investor’s Purchase of Shares.  The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder.  The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder, and that any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

The Investor hereby makes the following representations, warranties and
covenants to the Company:

Section 5.01.  Organization and Standing of the Investor.  The Investor is a
company duly organized, validly existing and in good standing under the laws of
the British Virgin Islands.

Section 5.02.  Authorization and Power.  The Investor has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Registration Rights Agreement and the Warrant and to purchase the Shares,
the Blackout Shares, the Warrant and the Warrant Shares in accordance with the
terms hereof and thereof.  The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by the Investor and the
consummation by it of the transactions contemplated hereby or thereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Investor, its Board of Directors or stockholders is
required.  Each of this Agreement and the Registration Rights Agreement has been
duly executed and delivered by the Investor and constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency,

14

 


--------------------------------------------------------------------------------




reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of creditor’s
rights and remedies or by other equitable principles of general application.

Section 5.03.  No Conflicts.  The execution, delivery and performance of this
Agreement, the Warrant, the Registration Rights Agreement and any other document
or instrument contemplated hereby by the Investor and the consummation of the
transactions contemplated hereby do not (i) violate any provision of the
Investor’s charter documents or bylaws, (ii) conflict with, or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party, (iii) create or impose a lien, charge or
encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is a party or by which the Investor is bound or
by which any of its respective properties or assets are bound, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Investor or by which any property or asset of the
Investor are bound or affected, or (v) require the consent of any third-party
that has not been obtained pursuant to any material contract to which Investor
is subject or to which any of its assets, operations or management may be
subject.  The Investor is not required under federal, state, foreign or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Shares or the Warrant in accordance with the terms
hereof, provided that, for purposes of the representation made in this sentence,
the Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

Section 5.04.  Financial Capability.  The Investor has the financial capability
to perform all of its obligations under this Agreement, including the capability
to purchase the Shares, the Warrant and the Warrant Shares in accordance with
the terms hereof.  The Investor has such knowledge and experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in Common Stock and the Warrant.  The Investor is an “accredited
investor” as defined in Regulation D.  The Investor is a “sophisticated
investor” as described in Rule 506(b)(2)(ii) of Regulation D.  The Investor
acknowledges that an investment in the Common Stock and the Warrant is
speculative and involves a high degree of risk.

Section 5.05.  Information.  The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares, the
Blackout Shares, the Warrant and the Warrant Shares which have been requested by
the Investor.  The Investor has reviewed or received copies of the Commission
Documents. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company.  The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares, the
Warrant and the Warrant Shares.  The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.

Section 5.06.  Selling Restrictions.  The Investor covenants that during the
Commitment Period, neither the Investor nor any of its affiliates nor any entity
managed or controlled by the Investor will ever enter into or

15

 


--------------------------------------------------------------------------------




execute or cause any Person to enter into or execute any “short sale” (as such
term is defined in Rule 200 of Regulation SHO promulgated by the Commission
under the Exchange Act or any successor regulation) of any shares of Common
Stock.

Section 5.07.  Statutory Underwriter Status.  The Investor acknowledges that,
pursuant to the Commission’s current interpretations of the Securities Act, the
Investor shall be disclosed as an “underwriter” within the meaning of the
Securities Act in the Registration Statement (and amendments thereto) and in any
Prospectus contained therein to the extent required by applicable law.  The
Company acknowledges that the Investor does not necessarily agree with such
characterization.

Section 5.08.  Not an Affiliate.  The Investor is not an officer, director or
“affiliate” (as defined in Rule 405 of the Securities Act) of the Company.

Section 5.09.  Manner of Sale.  At no time was Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising by or on
behalf of the Company.

Section 5.10.  Prospectus Delivery.  The Investor agrees that unless the Shares,
the Warrant Shares and the Blackout Shares are eligible for resale pursuant to
all the conditions of Rule 144, it shall resell the Shares, the Warrant Shares
and the Blackout Shares only pursuant to the Registration Statement, in a manner
described under the caption “Plan of Distribution” in the Registration
Statement, and in a manner in compliance with all applicable securities laws,
including, without limitation, the insider trading restrictions of the Exchange
Act and the prospectus delivery requirements of the Securities Act, if any, as
applicable to it in connection with sales of Registrable Securities pursuant to
the Registration Statement, and the Investor shall have delivered a current
prospectus in connection with such sale or shall have confirmed that a current
prospectus is deemed to be delivered in connection with such sale, or relied on
an exemption from such prospectus delivery requirements. The Investor,
acknowledges that the delivery of the Shares, the Warrant Shares or the Blackout
Shares through DTC is predicated upon the Company’s reliance that the Investor
shall sell any Shares, Warrant Shares or Blackout Shares pursuant to either
(i) the registration requirements of the Securities Act, or (ii) an exemption
therefrom. The Investor further acknowledges and agrees that the Company shall
be under no obligation to supplement the Prospectus to reflect the issuance of
any Shares pursuant to a Draw Down at any time prior to the day following the
Settlement Date with respect to such Shares.

ARTICLE VI

COVENANTS OF THE COMPANY

The Company covenants with the Investor as follows, which covenants are for the
benefit of the Investor and its permitted assignees (as defined herein):

Section 6.01.  Securities.  The Company shall notify the Commission and the
Principal Market, if and as applicable, in accordance with their rules and
regulations, of the transactions contemplated by this Agreement, and shall use
commercially reasonable efforts to take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares, the Warrant Shares
and the Blackout Shares, if any, to the Investor; provided, that in no event
shall the Company be under any

16

 


--------------------------------------------------------------------------------




obligation to supplement the Prospectus to reflect the issuance of any Shares
pursuant to a Draw Down at any time prior to the day following the Settlement
Date with respect to such Shares.

Section 6.02.  Reservation of Common Stock.  As of the date hereof, the Company
has available and the Company shall reserve and keep available at all times,
free of preemptive rights and other similar contractual rights of stockholders,
shares of Common Stock for the purpose of enabling the Company to satisfy any
obligation to issue Shares in connection with all Draw Downs contemplated
hereunder and the Warrant Shares.  The number of shares so reserved from time to
time, as theretofore increased or reduced as hereinafter provided, may be
reduced by the number of shares actually delivered hereunder.

Section 6.03.  Registration and Listing.  During the Commitment Period, the
Company shall use commercially reasonable efforts:  (i) to take all action
necessary to cause its Common Stock to continue to be registered under
Section 12(b) or 12(g) of the Exchange Act, (ii) to comply in all respects with
its reporting and filing obligations under the Exchange Act, (iii) to prevent
the termination or suspension of such registration, or the termination or
suspension of its reporting and filing obligations under the Exchange Act or
Securities Act (except as expressly permitted herein).  The Company shall use
commercially reasonable efforts to maintain the listing and trading of its
Common Stock and the listing of the Shares purchased by Investor hereunder on
the Principal Market (including, without limitation, maintaining sufficient net
tangible assets) and shall comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the NASD
and the Principal Market. The Company shall not be required to carry out any
action pursuant to this Agreement, the Registration Rights Agreement or the
Warrant that would adversely impact the listing of the Company’s securities on
the Principal Market as now in effect or as subsequently modified by applicable
rules and regulations.

Section 6.04.  Registration Statement.  Without the prior written consent of the
Investor, the Registration Statement shall be used solely in connection with the
transactions between the Company and the Investor contemplated hereby.

Section 6.05.  Compliance with Laws.

(a)   The Company shall comply, and cause each Consolidated Subsidiary to
comply, with all applicable laws, rules, regulations and orders, noncompliance
with which could reasonably be expected to have a Material Adverse Effect.

(b)   Without the consent of its stockholders in accordance with NASD rules, the
Company shall not be obligated to issue, and the Investor shall not be obligated
to purchase, any Shares or Blackout Shares which would result in the issuance
under this Agreement, the Warrant and the Registration Rights Agreement of
Shares, Warrant Shares and Blackout Shares (collectively) representing more than
the applicable percentage under the rules of the NASD, including, without
limitation, NASD Rule 4350(i), that would require stockholder approval of the
issuance thereof.  Nothing herein shall compel the Company to seek such consent
of its stockholders.

Section 6.06.  Reporting Requirements.  Upon reasonable written request of the
Investor during the Commitment Period, the Company shall furnish copies of the
following to the Investor within three Business Days of such request (but not
sooner than filed with or submitted to the Commission):

(a)   Quarterly Reports on Form 10-Q;

 

17

 


--------------------------------------------------------------------------------


(b)   Annual Reports on Form 10-K;

(c)   Current Reports on Form 8-K; and

(d)   any other documents publicly submitted to the Commission.

Section 6.07.  Other Financing.  Nothing in this Agreement shall be construed to
restrict the right of the Company to offer, sell and/or issue securities of any
kind whatsoever, provided that such transaction is not a Prohibited Transaction
(as defined below) (any such transaction that is not a Prohibited Transaction is
referred to in this Agreement as a “Permitted Transaction”).  Without limiting
the generality of the preceding sentence, the Company may, without the prior
written consent of the Investor, (i) establish stock option, restricted stock,
stock purchase or other equity incentive or award plans or agreements (for
directors, employees, consultants and/or advisors), and issue securities
thereunder, and amend such plans or agreements, including increasing the number
of shares available thereunder, (ii) issue equity securities to finance, or
otherwise in connection with, the acquisition, license or sale of one or more
other companies, equipment, technologies or lines of business, (iii) issue
shares of Common Stock and/or Preferred Stock in connection with the Company’s
option, restricted stock or other equity incentive or award plans, stock
purchase plans, rights plans, warrants or options, (iv) issue shares of Common
Stock and/or Preferred Stock in connection with the acquisition of products,
licenses, equipment or other assets and strategic partnerships or joint
ventures; (v) issue shares of Common and/or Preferred Stock to consultants
and/or advisors as consideration for services rendered or to be rendered, (vi)
issue and sell equity or debt securities in a public offering, (vii) issue and
sell any equity or debt securities in a private placement (other than in
connection with any Prohibited Transaction), (viii) issue equity securities to
equipment lessors, equipment vendors, banks or similar lending institutions in
connection with leases or loans, or in connection with strategic commercial or
licensing transactions, (ix) issue securities in connection with any stock
split, stock dividend, recapitalization, reclassification or similar event by
the Company, and (x) issue shares of Common Stock to the Investor under any
other agreement entered into between the Investor and the Company.

Notwithstanding the foregoing, other than in the ordinary course of the
Company’s business, the Company shall not engage in any Permitted Transaction
involving the issuance, sale, disposition or other transaction in the capital
markets (whether public or private) involving the Common Stock or any other
capital or debt securities of the Company during any Draw Down Pricing Period. 
Notwithstanding the foregoing, during any Draw Down Pricing Period, the Company
shall have the right to issue stock options and/or shares of Common Stock and/or
Preferred Stock in connection with the Company’s option, restricted stock or
other equity incentive or award plans, stock purchase plans, rights plans or
upon the exercise of warrants or options in the ordinary course of the Company’s
business.

Section 6.08.  Prohibited Transactions.  During the term of this Agreement, the
Company shall not enter into any Prohibited Transaction without the prior
written consent of the Investor, which consent may be withheld in the sole and
absolute discretion of the Investor. For the purposes of this Agreement, the
term “Prohibited Transaction” shall refer to: (i) the issuance by the Company of
any rights, warrants or options to subscribe for or purchase Common Stock, or
any other securities directly or indirectly convertible into or exchangeable or
exercisable for Common Stock, at an effective conversion, exchange or exercise
price that varies or may vary with or is otherwise issuable in relation to the
market price of Common Stock, including by way of one or more resets to any
fixed price; (ii) any “at-the-market offering” (as defined in Rule 415(a)(4)
under the Securities Act or any successor rule thereto) of the Company’s
securities by

18

 


--------------------------------------------------------------------------------




or on behalf of the Company; and (iii) any equity line or other form of
financing that is substantially similar to the financing provided for under this
Agreement, provided that any future issuance by the Company of a convertible
security (“Convertible Security”) that contains provisions that adjust the
conversion price of such Convertible Security (“Conversion Price”) in the event
of stock splits, dividends, distributions or similar events or pursuant to
anti-dilution provisions shall not be a Prohibited Transaction for purposes of
this Section 6.08 so long as such Convertible Security does not contain a
provision that adjusts the Conversion Price as a result of any decline in the
market price of the Common Stock after the issue date of the Convertible
Security, other than a decline resulting directly from stock splits, dividends,
distributions or similar events including, without limitation, the type of
conversion price adjustments customarily found in a firm commitment Rule 144A
offering to qualified institutional buyers.  For the avoidance of confusion, the
term “Prohibited Transaction” shall not include (i) a customary, firm-commitment
underwritten public offering of the Company’s securities or (ii) a registered
direct public offering or an unregistered private placement of the Company’s
securities where the price per share of such securities is fixed concurrently
with the execution of definitive documentation relating to the offering or
placement, as applicable.

Section 6.09.  Corporate Existence. The Company shall take all steps necessary
to preserve and continue the corporate existence of the Company; provided,
however, that nothing in this Agreement shall be deemed to prohibit the Company
from engaging in any Excluded Merger or Sale with another Person provided that
in the event of an Excluded Merger or Sale, if the surviving, successor or
purchasing Person does not agree to assume the obligations under the Warrant,
then the Company shall deliver a notice to the Investor at least ten (10) days
before the consummation of such Excluded Merger or Sale (provided that, to the
extent that such transaction has not been publicly disclosed, then the Investor
agrees to maintain the confidentiality of such information and to use such
information only in connection with a decision to exercise the Warrant), the
Investor may exercise the Warrant at any time before the consummation of such
Excluded Merger or Sale (and such exercise may be made contingent upon the
consummation of such Excluded Merger or Sale), and any portion of the Warrant
that has not been exercised before consummation of such Excluded Merger or Sale
shall terminate and expire, and shall no longer be outstanding.

Section 6.10.  Non-Disclosure of Non-Public Information.  Except as otherwise
expressly provided in this Agreement, the Registration Rights Agreement or the
Warrant, none of the Company, its officers, directors, employees nor agents
shall disclose material non-public information to the Investor, its advisors or
representatives.

Section 6.11.  Notice of Certain Events Affecting Registration; Suspension of
Right to Request a Draw Down.  The Company shall promptly notify the Investor
upon the occurrence of any of the following events in respect of the
Registration Statement or the Prospectus related to the offer, issuance and sale
of the Shares and the Warrant Shares hereunder:  (i) receipt of any request for
additional information by the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or the
Prospectus; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
and (iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.  The Company shall not be required to disclose to
the Investor the substance or specific reasons of any of the events set forth in
clauses (i) through (iii) of the previous sentence, only that the event has
occurred. The

19

 


--------------------------------------------------------------------------------




Company shall not request a Draw Down during the continuation of any of the
foregoing events and, in relation to any stop order described in clause (ii)
above, shall take commercially reasonable actions to prevent the entry of such
stop order or to have such stop order lifted, as the case may be.

Section 6.12.  Amendments to the Registration Statement.  Once the Registration
Statement is declared effective by the Commission:  (i) the Company shall not
file any amendment to the Registration Statement or make any amendment or
supplement to the Prospectus of which the Investor shall not previously have
been advised or to which the Investor shall reasonably object in writing after
being so advised (provided, however, that the Company shall, to the extent it
deems advisable, and without the prior consent of or notice to Investor,
supplement the Prospectus within one Trading Day following the Settlement Date
for each Draw Down solely to reflect the issuance of Shares with respect to such
Draw Down) and (ii) so long as, in the reasonable opinion of counsel for the
Investor, a Prospectus is required to be delivered in connection with sales of
the Shares by the Investor, if the Company files any information, documents or
reports that are incorporated by reference in the Registration Statement
pursuant to the Exchange Act, the Company shall, if requested in writing by the
Investor, deliver a copy of such information, documents or reports to the
Investor promptly following such filing.

Section 6.13.  Prospectus Delivery.  From time to time for such period as in the
reasonable opinion of counsel for the Investor the Prospectus is required by the
Securities Act to be delivered in connection with sales by the Investor, the
Company shall expeditiously deliver to the Investor, without charge, as many
copies of the Prospectus (and of any amendment or supplement thereto) as the
Investor may reasonably request.  The Company consents to the use of the
Prospectus (and of any amendment or supplement thereto) in accordance with the
provisions of the Securities Act and state securities laws in connection with
the offering and sale of the Shares and the Warrant Shares and for such period
of time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Shares and the Warrant Shares. 
Notwithstanding the foregoing, in no event shall the Company be under any
obligation to supplement the Prospectus or to reflect the issuance of any Shares
pursuant to a Draw Down or deliver any Prospectus as so supplemented at any time
prior to the Trading Day following the Settlement Date with respect to such
Shares.

ARTICLE VII

CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN

The obligation of the Investor hereunder to accept a Draw Down Notice and to
acquire and pay for the Shares in accordance therewith is subject to the
satisfaction or waiver, at each Condition Satisfaction Date, of each of the
conditions set forth below.  Other than those conditions set forth in
Section 7.12 which are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion, the conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion.  As used in this Agreement, the term “Condition Satisfaction
Date” shall mean, with respect to each Draw Down, the date on which the
applicable Draw Down Notice is delivered to the Investor and each Settlement
Date in respect of the applicable Draw Down Pricing Period.

Section 7.01.  Accuracy of the Company’s Representations and Warranties.  Each
of the representations and warranties of the Company shall be true and correct
in all material

20

 


--------------------------------------------------------------------------------




respects as of the date when made as though made at that time except for
representations and warranties that are expressly made as of a particular date.

Section 7.02.  Performance by the Company.  The Company shall have, in all
material respects, performed, satisfied and complied with all covenants,
agreements and conditions required by this Agreement, the Registration Rights
Agreement and the Warrant to be performed, satisfied or complied with by the
Company.

Section 7.03.  Compliance with Law.  The Company shall have complied in all
respects with all applicable federal, state and local governmental laws, rules,
regulations and ordinances in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby except for any failures to so comply which could not
reasonably be expected to have a Material Adverse Effect.

Section 7.04.  Effective Registration Statement.  Upon the terms and subject to
the conditions set forth in the Registration Rights Agreement, the Registration
Statement shall have previously become effective and shall remain effective and
(i) neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened to do so (unless the Commission’s
concerns have been addressed and the Investor is reasonably satisfied that the
Commission no longer is considering or intends to take such action), and (ii) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or the Prospectus shall exist.

Section 7.05.  No Knowledge.  The Company shall have no Knowledge of any event
that could reasonably be expected to have the effect of causing the Registration
Statement with respect to the resale of the Registrable Securities by the
Investor to be suspended or otherwise ineffective (which event is more likely
than not to occur within eight Trading Days following the Trading Day on which a
Draw Down Notice is delivered).

Section 7.06.  No Suspension.  Trading in the Company’s Common Stock shall not
have been suspended by the Commission, the Principal Market or the NASD and
trading in securities generally as reported on the Principal Market shall not
have been suspended or limited as of the Condition Satisfaction Date.

Section 7.07.  No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

Section 7.08.  No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and, to the Knowledge of the Company, no investigation by any governmental
authority shall have been threatened, against the Company or any subsidiary, or
any of the officers, directors or affiliates of the Company or any subsidiary
seeking to enjoin, prevent or change the transactions contemplated by this
Agreement.

Section 7.09.  Sufficient Shares Registered for Resale.  The Company shall have
sufficient Shares, calculated using the Closing Price of the Common Stock as of
the Trading Day

21

 


--------------------------------------------------------------------------------




immediately preceding such Draw Down Notice, registered under the Registration
Statement to issue and sell such Shares in accordance with such Draw Down
Notice.

Section 7.10.  Warrant.  The Warrant shall have been duly executed, delivered
and issued to the Investor, and the Company shall not be in default in any
material respect under any of the provisions thereof, provided that any refusal
by or failure of the Company to issue and deliver Warrant Shares in respect of
any exercise (in whole or in part) thereof shall be deemed to be material for
the purposes of this Section 7.10.

Section 7.11.  Opinion of Counsel.  The Investor shall have received an opinion
of counsel to the Company, dated as of the Effective Date, in the form
reasonably agreed to by the Investor and its counsel prior to the date hereof.

Section 7.12.  Accuracy of Investor’s Representation and Warranties.  The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made as though made at that time except
for representations and warranties that are made as of a particular date.

Section 7.13.  Payment of Fees.  The Company shall be current on all undisputed
expense invoices that the Company is required to pay pursuant to Section 10.01.

ARTICLE VIII

TERMINATION

Section 8.01.  Term.  Unless otherwise terminated in accordance with
Section 8.02 below, this Agreement shall terminate upon the earlier to occur of
(i) the expiration of the Commitment Period or (ii) the issuance of Shares
pursuant to this Agreement in an amount equal to the Maximum Commitment Amount.

Section 8.02.  Other Termination.

(a)   The Investor may terminate this Agreement upon (x) one (1) Business Day’s
notice to the Company if the Company enters into any Prohibited Transaction as
set forth in Section 6.08 without the Investor’s prior written consent or (y)
one (1) Business Day’s notice to the Company within ten (10) Business Days after
the Investor obtains actual knowledge that an event resulting in a Material
Adverse Effect has occurred.

(b)   The Investor may terminate this Agreement upon one (1) Business Day’s
notice to the Company at any time in the event that the Registration Statement
is not first declared effective in accordance with the Registration Rights
Agreement; provided, however, that in the event the Registration Statement is
declared effective prior to the delivery of such notice, the Investor shall
thereafter have no right to terminate this Agreement pursuant to this Section
8.02(b).

(c)   The Investor may terminate this Agreement upon one (1) Business Day’s
notice to the Company at any time in the event that following the first twelve
(12) month period of the term of this Agreement, the Company fails to make
cumulative Draw Downs of at least $1.25 million during any consecutive twelve
(12) month period during the term of this Agreement.  For the avoidance of
doubt, this provision shall not entitle the Investor to terminate this Agreement
prior to the end of the twenty-fourth (24th) month of the term of this
Agreement.

22

 


--------------------------------------------------------------------------------




(d)   The Company may terminate this Agreement upon one (1) Business Day’s
notice to the Investor; provided, however, that the Company shall not terminate
this Agreement pursuant to this Section 8.02(d) during any Draw Down Pricing
Period; provided further, that, in the event of any termination of this
Agreement by the Company hereunder, so long as the Investor owns Shares
purchased hereunder and/or Warrant Shares, unless all of such shares of Common
Stock may be resold by the Investor without registration and without any time,
volume or manner limitations pursuant to Rule 144(k) (or any similar provision
then in effect) under the Securities Act, the Company shall not suspend, except
as provided in the Registration Rights Agreement and subject to the conditions
and limitations set forth therein, or withdraw the Registration Statement or
otherwise cause the Registration Statement to become ineffective, or voluntarily
delist the Common Stock from, the Principal Market without listing the Common
Stock on another Principal Market.

(e)   Each of the parties hereto may terminate this Agreement upon one (1)
Business Day’s notice to the other party if the other party has breached a
material representation, warranty or covenant to this Agreement and such breach
is not remedied within ten (10) Business Days after notice of such breach is
delivered to the breaching party.

(f)    The obligation of the Investor to purchase shares of Common Stock shall
terminate permanently in the event that the Commission issues any stop order
concerning, or suspends the effectiveness of, the Registration Statement for an
aggregate of sixty (60) calendar days during the Commitment Period.

Section 8.03.  Effect of Termination.  In the event of termination by the
Company or the Investor, written notice thereof shall forthwith be given to the
other party and the transactions contemplated by this Agreement shall be
terminated without further action by either party.  If this Agreement is
terminated as provided in Section 8.01 or 8.02 herein, this Agreement shall
become void and of no further force and effect, except as provided in
Section 10.13.  Nothing in this Section 8.03 shall be deemed to release the
Company or the Investor from any liability for any breach under this Agreement
occurring prior to such termination, or to impair the rights of the Company and
the Investor to compel specific performance by the other party of its
obligations under this Agreement arising prior to such termination.

ARTICLE IX

INDEMNIFICATION

Section 9.01.  Indemnification.

(a)   Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Company agrees to indemnify, defend and hold harmless
the Investor and its affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(each, an “Investor Indemnified Party”), to the fullest extent permitted by law
from and against any and all Damages directly resulting from or directly arising
out of any breach of any representation or warranty, covenant or agreement by
the Company in this Agreement, the Registration Rights Agreement or the Warrant;
provided, however, that the Company shall not be liable under this Article IX to
an Investor Indemnified Party to the extent that such Damages resulted or arose
from the breach by an Investor Indemnified Party of any representation,
warranty, covenant or agreement of an Investor Indemnified Party contained in
this Agreement, the Registration Rights Agreement or the Warrant or the gross
negligence, recklessness, willful misconduct or bad faith of an Investor
Indemnified Party.  The parties intend

23

 


--------------------------------------------------------------------------------




that any Damages subject to indemnification pursuant to this Article IX shall be
net of insurance proceeds (which the Investor Indemnified Party agrees to use
commercially reasonable efforts to recover).  Accordingly, the amount which the
Company is required to pay to any Investor Indemnified Party hereunder (a
“Company Indemnity Payment”) shall be reduced by any insurance proceeds actually
recovered by or on behalf of any Investor Indemnified Party in reduction of the
related Damages. In addition, if an Investor Indemnified Party receives a
Company Indemnity Payment required by this Article IX in respect of any Damages
and subsequently receives any such insurance proceeds, then the Investor
Indemnified Party shall pay to the Company an amount equal to the Company
Indemnity Payment received less the amount of the Company Indemnity Payment that
would have been due if the insurance proceeds had been received, realized or
recovered before the Company Indemnity Payment was made.

(b)   Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Investor agrees to indemnify, defend and hold
harmless the Company and its affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (each, a “Company Indemnified Party”), to the fullest extent permitted
by law from and against any and all Damages directly resulting from or directly
arising out of any breach of any representation or warranty, covenant or
agreement by the Investor in this Agreement, the Registration Rights Agreement
or the Warrant; provided, however, that the Investor shall not be liable under
this Article IX to a Company Indemnified Party to the extent that such Damages
resulted or arose from the breach by a Company Indemnified Party of any
representation, warranty, covenant or agreement of a Company Indemnified Party
contained in this Agreement, the Registration Rights Agreement or the Warrant or
gross negligence, recklessness, willful misconduct or bad faith of a Company
Indemnified Party.  The parties intend that any Damages subject to
indemnification pursuant to this Article IX shall be net of insurance proceeds
(which the Company agrees to use commercially reasonable efforts to recover). 
Accordingly, the amount which the Investor is required to pay to any Company
Indemnified Party hereunder (an “Investor Indemnity Payment”) shall be reduced
by any insurance proceeds theretofore actually recovered by or on behalf of any
Company Indemnified Party in reduction of the related Damages.  In addition, if
a Company Indemnified Party receives an Investor Indemnity Payment required by
this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Company Indemnified Party shall pay to the Investor
an amount equal to the Investor Indemnity Payment received less the amount of
the Investor Indemnity Payment that would have been due if the insurance
proceeds had been received, realized or recovered before the Investor Indemnity
Payment was made.

Section 9.02.  Notification of Claims for Indemnification.  Each party entitled
to indemnification under this Article IX (an “Indemnified Party”) shall,
promptly after the receipt of notice of the commencement of any claim against
such Indemnified Party in respect of which indemnity may be sought from the
party obligated to indemnify such Indemnified Party under this Article IX (the
“Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof.  Any such notice shall describe the claim in reasonable
detail.  The failure of any Indemnified Party to so notify the Indemnifying
Party of any such action shall not relieve the Indemnifying Party from any
liability which it may have to such Indemnified Party (a) other than pursuant to
this Article IX or (b) under this Article IX unless, and only to the extent
that, such failure results in the Indemnifying Party’s forfeiture of substantive
rights or defenses or the Indemnifying Party is prejudiced by such delay.  The
procedures listed below shall govern the procedures for the handling of
indemnification claims.

(a)   Any claim for indemnification for Damages that do not result from a Third
Party Claim as defined in the following paragraph, shall be asserted by written
notice given by the

24

 


--------------------------------------------------------------------------------




Indemnified Party to the Indemnifying Party.  Such Indemnifying Party shall have
a period of thirty (30) days after the receipt of such notice within which to
respond thereto.  If such Indemnifying Party does not respond within such thirty
(30) day period, such Indemnifying Party shall be deemed to have refused to
accept responsibility to make payment as set forth in Section 9.01.  If such
Indemnifying Party does not respond within such thirty (30) day period or
rejects such claim in whole or in part, the Indemnified Party shall be free to
pursue such remedies as specified in this Agreement.

(b)   If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.

(c)   An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim.  Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party shall assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions.  If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement.  In case
any such Third Party Claim shall be brought against any Indemnified Party, and
it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense. 
Notwithstanding the foregoing, in any Third Party Claim in which both the
Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the Indemnifying Party was not obligated to provide
indemnification under this Article IX.  The Indemnifying Party agrees that it
shall not, without the prior written consent of the Indemnified Party, settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim relating to the matters contemplated hereby (if any Indemnified Party is a
party thereto or has been actually threatened to be made a party thereto) unless
such settlement, compromise or consent includes an unconditional release of such
Indemnified Party from all liability arising or that may arise out of such
claim.  The Indemnifying Party shall not be liable for any settlement of any
claim effected against an Indemnified Party without the Indemnifying Party’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  The rights accorded to an Indemnified Party hereunder shall be in
addition to any rights that any Indemnified Party may have at common law, by
separate

25

 


--------------------------------------------------------------------------------




agreement or otherwise; provided, however, that notwithstanding the foregoing or
anything to the contrary contained in this Agreement, nothing in this Article IX
shall restrict or limit any rights that any Indemnified Party may have to seek
equitable relief.

ARTICLE X

MISCELLANEOUS

Section 10.01.        Fees and Expenses.

(a)   Each of the Company and the Investor agrees to pay its own expenses
incident to the performance of its obligations hereunder, except that the
Company shall be solely responsible for (i) all reasonable attorneys fees and
expenses incurred by the Investor in connection with (A) the preparation,
negotiation, execution and delivery of this Agreement, the Registration Rights
Agreement and the Warrant, and (B) the review and assistance in preparation of
the Registration Statement, correspondence with the Commission and amendments
and supplements to the Registration Statement and Prospectus, (ii) all
reasonable fees and expenses incurred by the Investor in connection with any
amendments, modifications or waivers of this Agreement, including, without
limitation, all reasonable attorneys fees and expenses, (iii) all reasonable
fees and expenses incurred in connection with the Investor’s enforcement of this
Agreement, including, without limitation, all reasonable attorneys fees and
expenses, (iv) due diligence expenses incurred by the Investor during the term
of this Agreement equal to $12,500 per calendar quarter, and (v) all stamp or
other similar taxes and duties, if any, levied in connection with issuance of
the Shares pursuant hereto; provided, however, that in each of the above
instances the Investor shall provide customary supporting invoices or similar
documentation in reasonable detail describing such expenses (however, the
Investor shall not be obligated to provide detailed time sheets); provided
further that the maximum aggregate amount payable by the Company pursuant to
clause (i)  and (ii) above shall be $75,000 and the Investor shall bear all fees
and expenses in excess of $75,000 incurred in connection with the events
described under clauses (i) and (ii) above.

(b)   If any action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the Registration Rights Agreement or the Warrant, the
prevailing party shall be entitled to reasonable fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

Section 10.02.        Reporting Entity for the Common Stock.  The reporting
entity relied upon for the determination of the trading price or trading volume
of the Common Stock on any given Trading Day for the purposes of this Agreement
shall be Bloomberg, L.P. or any successor thereto.  The written mutual consent
of the Investor and the Company shall be required to employ any other reporting
entity.

Section 10.03.        Brokerage. Each of the parties hereto represents that it
has had no dealings in connection with this transaction with any finder or
broker who shall demand payment of any fee or commission from the other party. 
The Company, on the one hand, and the Investor, on the other hand, agree to
indemnify the other against and hold the other harmless from any and all
liabilities to any Persons claiming brokerage commissions or finder’s fees on
account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby.

26

 


--------------------------------------------------------------------------------




Section 10.04.        Notices.  All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice given in accordance herewith, in each case with
a copy to the e-mail address set forth beside the facsimile number for the
addressee below.  Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a Business
Day during normal business hours where such notice is to be received), or the
first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:

If to the Company:

Favrille, Inc.

 

10421 Pacific Center Court, Suite 150

 

San Diego, CA 92121

 

Facsimile: (858) 597-7040

 

Attention:  

Tamara Seymour

 

E-mail:

tseymour@favrille.com

 

With a copy (which shall not constitute notice) to:

Cooley Godward Kronish LLP

 

4401 Eastgate Mall

 

San Diego, CA 92121-1909

 

Facsimile: (858) 550-6420

 

Attention:

Frederick T. Muto, Esq.

 

 

Jane K. Adams, Esq.

 

E-mail:

mutoft@cooley.com

 

 

adamsjk@cooley.com

 

If to the Investor:

Kingsbridge Capital Limited

 

Attention: Mr. Tony Hillman

 

PO Box 1075

 

Elizabeth House

 

9 Castle Street

 

St Helier

 

Jersey

 

JE42QP

 

Channel Islands

 

Tel: 011-44-1534-636-041

 

27

 


--------------------------------------------------------------------------------




 

Fax:  011-44-1534-636-042

 

Email:  admin@kingsbridgecap.com

 

With a copy (which shall not constitute notice) to:

Kingsbridge Corporate Services

 

Kingsbridge House

 

New Abbey

 

Kilcullen

 

Co.Kildare

 

Ireland

 

Tel: 011-353-45-481-811

 

Fax: 011-353-45-482-003

 

Email:

adamgurney@kingsbridge.ie;

 

 

emmagalway@kingsbridge.ie, and

 

 

pwhelan@kingsbridge.ie

 

And another a copy (which shall not constitute notice) to:

 

Clifford Chance US LLP

 

 

31 West 52nd Street

 

 

New York, NY 10019

 

Telephone:

(212) 878-8000

 

Facsimile:

(212) 878-8375

 

Attention:

Earl Zimmerman, Esq.

 

 

Philippe Y. Blanchard, Esq.

 

 

Mina J. Ando, Esq.

 

E-mail:

earl.zimmerman@cliffordchance.com,

 

 

philippe.blanchard@cliffordchance.com,

 

 

mina.ando@cliffordchance.com

 

Either party hereto may from time to time change its address or facsimile number
for notices under this Section by giving at least ten (10) days’ prior written
notice of such changed address or facsimile number to the other party hereto.

Section 10.05.        Assignment.  Neither this Agreement nor any rights of the
Investor or the Company hereunder may be assigned by either party to any other
Person.

Section 10.06.        Amendment; No Waiver.  No party shall be liable or bound
to any other party in any manner by any warranties, representations or covenants
except as specifically set forth in this Agreement, the Warrant and the
Registration Rights Agreement.  Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, modified,
supplemented, waived, discharged or terminated other than by a written
instrument signed by both parties hereto.  No course of dealing between the
parties hereto shall be deemed effective to amend, modify, supplement waive,
discharge or terminate any part of this Agreement or any rights or obligations
of any person under or by reason of this Agreement.  The failure of either party
to insist on strict compliance with this Agreement, or to exercise any right or
remedy under this Agreement, shall not constitute a waiver of any rights
provided under this Agreement,

28

 


--------------------------------------------------------------------------------




nor estop the parties from thereafter demanding full and complete compliance nor
prevent the parties from exercising such a right or remedy in the future.

Section 10.07.        Entire Agreement.  This Agreement, the Registration Rights
Agreement and the Warrant set forth the entire agreement and understanding of
the parties relating to the subject matter hereof and supersede all prior and
contemporaneous discussions, negotiations, agreements, negotiations and
understandings between the parties, both oral and written, relating to the
subject matter hereof.

Section 10.08.        Severability.  In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that, if the severance of such provision
materially changes the economic benefits of this Agreement to either party as
such benefits are anticipated as of the date hereof, then such party may
terminate this Agreement on five (5) Business Days prior written notice to the
other party.  In such event, the Registration Rights Agreement shall terminate
simultaneously with the termination of this Agreement; provided that in the
event that this Agreement is terminated by the Company in accordance with this
Section 10.08 and the Warrant Shares either have not been registered for resale
by the Investor in accordance with the Registration Rights Agreement or are
otherwise not freely tradable (if and when issued) in accordance with applicable
law, then the Registration Rights Agreement in respect of the registration of
the Warrant Shares shall remain in full force and effect.

Section 10.09.        Title and Subtitles.  The titles and subtitles used in
this Agreement are used for the convenience of reference and are not to be
considered in construing or interpreting this Agreement.

Section 10.10.        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.

Section 10.11.        Choice of Law.  This Agreement shall be construed under
the laws of the State of New York.

Section 10.12.        Specific Enforcement, Consent to Jurisdiction.

(a)   The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

(b)   Subject to Section 9.03, each of the Company and the Investor (i) hereby
irrevocably submits to the jurisdiction of the United States District Court and
other courts of the United States sitting in the State of New York for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement and (ii) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the

29

 


--------------------------------------------------------------------------------




suit, action or proceeding is improper.  Each of the Company and the Investor
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.

Section 10.13.        Survival.  The representations and warranties of the
Company and the Investor contained in Articles IV and V of this Agreement and
the covenants contained in Articles V, VI and X of this Agreement shall survive
the execution and delivery hereof and the Closing until the termination of this
Agreement, and the agreements and covenants set forth in Article VIII and
Article IX of this Agreement shall survive the execution and delivery hereof and
the Closing hereunder.

Section 10.14.        Publicity.  Except as otherwise required by applicable law
or regulation, or Nasdaq rule or judicial process, prior to the Closing, neither
the Company nor the Investor shall issue any press release or otherwise make any
public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement.  In the
event the Company is required by law, regulation, Nasdaq rule or judicial
process, based upon reasonable advice of the Company’s inside or outside
counsel, to issue a press release or otherwise make a public statement or
announcement with respect to this Agreement prior to the Closing, the Company
shall consult with the Investor on the form and substance of such press release,
statement or announcement.  Promptly after the Closing, each party may issue a
press release or otherwise make a public statement or announcement with respect
to this Agreement or the transactions contemplated hereby or the existence of
this Agreement; provided that, prior to issuing any such press release, making
any such public statement or announcement, the party wishing to make such
release, statement or announcement consults and cooperates in good faith with
the other party in order to formulate such press release, public statement or
announcement in form and substance reasonably acceptable to both parties.

Section 10.15.        Further Assurances.  From and after the date of this
Agreement, upon the request of the Investor or the Company, each of the Company
and the Investor shall execute and deliver such instruments, documents and other
writings and take such action as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement and the transactions contemplated hereby.

Section 10.16.        Absence of Presumption.  This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

[Remainder of this page intentionally left blank]

 

30

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written.

 

KINGSBRIDGE CAPITAL LIMITED

 

 

By:

 

/s/ Maria O’Donoghue

 

 

 

 

Maria O’Donoghue

 

 

 

 

Director

 

 

FAVRILLE, INC.

 

 

By:

 

/s/ John P. Longenecker, Ph.D.

 

 

 

 

John P. Longenecker, Ph.D.

 

 

 

 

President and Chief Executive Officer

 

 


--------------------------------------------------------------------------------




Exhibit A

Form of Registration Rights Agreement

 

 


--------------------------------------------------------------------------------




Exhibit B

Warrant

 

 


--------------------------------------------------------------------------------




Exhibit C

Form of Draw Down Notice

Kingsbridge Capital Limited
Attention: Mr. Tony Hillman
PO Box 1075
Elizabeth House
9 Castle Street
St Helier
Jersey
JE42QP
Channel Islands
Fax:  011-44-1534-636-042
Email:  admin@kingsbridgecap.com

Kingsbridge Corporate Services
Kingsbridge House
New Abbey
Kilcullen
Co.Kildare
Ireland
Fax: 011-353-45-482-003
Email:  adamgurney@kingsbridge.ie; and pwhelan@kingsbridge.ie

Clifford Chance US LLP
31 West 52nd Street
New York, NY  10019
Facsimile:  (212) 878-8375

Attention:  Earl Zimmerman, Esq.
                  Mina J. Ando, Esq.
E-mail: earl.zimmerman@cliffordchance.com and mina.ando@cliffordchance.com

 

Reference is hereby made to that certain Common Stock Purchase Agreement dated
as of December 19, 2006 (the “Agreement”) by and between Favrille, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), and Kingsbridge Capital Limited, an entity organized and existing
under the laws of the British Virgin Islands (the “Investor”). Capitalized terms
used and not otherwise defined herein shall have the meanings given such terms
in the Agreement.

 

In accordance with and pursuant to Section 3.01 of the Agreement, the Company
hereby issues this Draw Down Notice to the Investor pursuant to the terms set
forth below.

 

Draw Down Amount:  $__________;
First Trading Day of Draw Down Pricing Period: _______, 200[_]; and
Threshold Price:  $______ per share of Common Stock.

 

 

 


--------------------------------------------------------------------------------




Dated: __________, 200[_]

 

 

FAVRILLE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------




Exhibit D

Officer Certificate

I, [NAME OF OFFICER], do hereby certify to Kingsbridge Capital Limited (the
“Investor”), with respect to the common stock of Favrille, Inc. (the “Company”)
issuable in connection with the Draw Down Notice, dated _____________ (the
“Notice”) attached hereto and delivered pursuant to Article III of the Common
Stock Purchase Agreement, dated as of December 19, 2006 (the “Agreement”), by
and between the Company and the Investor, as follows (capitalized terms used but
undefined herein have the meanings given to such terms in the Agreement):

1.             I am the duly elected [OFFICER] of the Company.

2.             The representations and warranties of the Company set forth in
Article IV of the Agreement are true and correct in all material respects as
though made on and as of the date hereof (except for such representations and
warranties that are made as of a particular date).

3.             The Company has performed in all material respects all covenants
and agreements to be performed by the Company on or prior to the date hereof
related to the Notice and has satisfied each of the conditions to the obligation
of the Investor set forth in Article VII of the Agreement.

4.             The Shares issuable in respect of the Notice will be delivered
without restrictive legend via book entry through the Depositary Trust Company
to an account designated by the Investor.

The undersigned has executed this Certificate this ____ day of ________, 200[_].

 

 

 

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------